Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nastasi, J.), rendered October 26, 1984, convicting him of criminal possession of a forged instrument in the second degree (four counts), upon a jury verdict, and imposing sentence.
Judgment affirmed. This case is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
In view of the asserted defense of lack of knowledge and intent, the admission of evidence regarding the defendant’s prior criminal possession of a forged instrument constituted a proper exercise of the trial court’s discretion (see, People v Molineux, 168 NY 264; People v Dales, 309 NY 97; People v Allweiss, 48 NY2d 40).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.